Title: From Benjamin Franklin to John Adams, 13 March 1779
From: Franklin, Benjamin
To: Adams, John


Dear Sir,
Passy, March 13. 1779
I hope you got well to Nantes with your Son. We sent you two Letters by yesterday’s Post, that had been deliver’d here for you since your Departure; the enclos’d came last Night. By Captain Landais’ Letters, I am afraid he will not be ready so soon as we were made to expect.— I have the honour [torn: to] be, Sir, Your most obedient humble Servant
B Franklin
Honble Mr Adams
